Citation Nr: 0736170	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
(claimed as bipolar disorder, to include cyclothymic 
disorder).  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The appellant served in the U.S. Army Reserves from 
October 1978 to August 2004.  He served on active duty from 
October 1978 to May 1979, but the record is not clear as to 
when he had other periods of active duty or active duty for 
training.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
service connection for a bipolar disorder, to include 
cyclothymic disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim so that he is afforded every possible 
consideration.

Three times, the RO sought from the record keeper for the 
appellant's reserve unit his service medical records and 
records verifying his periods of active duty and active duty 
for training.  In response to the third request, many 
documents were received by the RO.  There were many documents 
relating to the appellant's enlistment agreements.  His 
initial physical examination was included among those 
documents.  But there were no copies of the periodic physical 
examinations that a reservist would be expected to undergo.  
No medical treatment records or documents concerning the 
medical board that evaluated the appellant's medical fitness 
for duty were received (although from the selected portions 
the appellant has submitted, such records exist).  And no 
records were received to verify the appellant's periods of 
active duty.  

One issue in this appeal is whether the appellant's 
psychiatric disorder was incurred while on active duty or on 
active duty for training.  As a result, the records relating 
to any psychiatric treatment, as well as the dates of the 
appellant's periods of active duty and active duty for 
training, are critical in deciding whether his disability 
began during one of those periods.  VA is required to make as 
many requests as are necessary to obtain relevant records 
from a federal record keeper.  38 C.F.R. § 3.159(c)(2).  VA 
may end its efforts to obtain such records only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain the records would be futile, for 
example, when VA is advised that the records do not exist or 
that the custodian does not have them.  Id.  Then, VA must 
provide the claimant with notice that the records are not 
available.   38 C.F.R. § 159(e)(1).  The RO did not comply 
with the regulation's requirements here.  Therefore a remand 
is necessary for the purpose of obtaining such records, or if 
that is not possible, complying with the requirements of 
38 C.F.R. § 3.159.  

With respect to the appellant's active duty records, the 
claims folder contains evidence of some periods that may have 
been active duty for training.  Forms by which the appellant 
waived VA compensation, indicate that during fiscal year 
2002, he received training pay for 42 training days and 
during fiscal year 2003, he received training pay for 59 
training days.  One page from a June 2000 memorandum 
requesting follow-up medical care for the appellant due to an 
injury indicates that he served on active duty from May 31, 
2000 to June 15, 2000.  

In addition, the record shows that the appellant has been 
receiving medical treatment for his psychiatric disorder from 
the VA Mayaguez Outpatient Clinic in San Juan for several 
years.  Some of those records are in the claims folder.  But 
an October 2002 record indicates that he had been receiving 
treatment for depression and anxiety for several months 
before that entry.  Moreover, a report from a September 2002 
VA psychiatric evaluation shows that the appellant was 
diagnosed at that time with cyclothymic disorder.  Thus, the 
earlier records could be helpful in determining whether the 
onset of the appellant's psychiatric disorder coincided with 
a period of active duty or of active duty for training.  

VA medical treatment records are deemed to be within the 
control of VA and all relevant records should have been 
included in the record, as they may be determinative of the 
claim.  Therefore a remand is necessary for the purpose of 
obtaining such records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).

Further, in November 2005 additional evidence was received by 
the Board.  38 C.F.R. § 20.800 (2007) (subject to the 
limitations in Rule 1304, an appellant may submit additional 
evidence on appeal).  The appellant asked the Board to 
consider this evidence, but did not explicitly waive his 
right to have the agency of original jurisdiction (AOJ) 
consider the evidence first.  38 C.F.R. § 20.1304(c) (any 
evidence accepted by the Board must be referred to the AOJ 
for review unless that procedural right has been waived by 
the appellant).  Accordingly, this evidence must be 
considered by the AOJ on remand.  

Finally, Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice that complies with Dingess 
has not been provided to the appellant, but should be 
provided.    

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Make arrangements to verify the 
complete dates of the appellant's service, 
as well as the type of service during each 
period of enlistment, i.e., whether it was 
active duty, active duty for training, or 
inactive duty for training.  All periods 
of active duty for training or inactive 
duty for training should be separately 
noted.  All efforts to obtain these 
records should be fully documented, and if 
the records are not available, a negative 
reply should be obtained from the 
appropriate service department.

3.  Make arrangements to obtain the 
appellant's complete service medical 
records dated from October 1978 to August 
2004, including, but not limited to, all 
entrance and separation physicals, 
periodic examinations, clinical records, 
and any medical board records concerning 
his fitness for duty, i.e., on June 21, 
2003.  All efforts to obtain these records 
should be fully documented, and if the 
records are not available, a negative 
reply should be obtained from the 
appropriate service department.

4.  Make arrangements to obtain all of the 
appellant's medical records from the VA 
Mayaguez Outpatient Clinic in San Juan, 
the Commonwealth of Puerto Rico, that 
pertain to psychiatric disorders.  Again, 
it appears that the appellant received 
psychiatric treatment prior to 2002 and 
that he continues to receive treatment.

5.  If upon receipt of additional evidence 
it is shown that a VA examination and/or 
medical opinion is necessary, schedule the 
appellant for a VA examination and/or 
obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4).

6.  Finally, readjudicate the issue on 
appeal.  If the claim remains denied, 
provide the appellant with a supplemental 
statement of the case.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



